Title: To George Washington from Elias Boudinot, 5 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Princeton July 5th 1783.
                        
                        I have neglected writing your Excellency a circumstantial account of the Reasons of Congress leaving
                            Philadelphia, in hopes of being able to furnish the official Account, as entered in our Journals, which must be more
                            satisfactory, than any Thing I could have wrote.
                        I now have the honor to enclose, the Proceedings of Congress on this Business, which will give your
                            Excellency a tolerably just Narrative of this unhappy affair in general, altho’ there are many trifling Circumstances
                            & annecdotes attending it, that tend to enforce the Propriety of Congress adjourning to some other Place, for free
                            deliberation, which could not be inserted in their Journals.
                        The Proclamation I had the honor of enclosing to your Excellency some Days since, added to the enclosed, are
                            all the public Acts on this Subject.
                        I believe the Citizens of Philadelphia begin to reflect on their Conduct towards the federal Government, in
                            a very different point of View, than that in which they first considered it—Indeed the Truth being brought to light,
                            oblige an acknowledgment of the absurdity of Congress setting in the City, under those violent Circumstances—I have the
                            Honor to be with the highest Respect and Esteem Your Excellency’s Most Obedt & very Hble Servt
                        
                            Elias Boudinot
                        
                     Enclosure
                                                
                            
                                 By The United States in Congress Assembled July 1. 1783
                            

                            The Committee to whom were referred a Letter of the 17th June from Col. Butler at Lancaster and sundry
                                papers communicated to Congress by the Executive Council of Pensylvania through their Delegates, having on the 19th of
                                June, made a verbal Report and on the 20th of the same Month a Report in writing and the written Report being on the
                                30th Recommitted that they might amend it by adding thereto their verbal report, and the Report being this day brought
                                in with the Amendment.
                            Ordered That it be entered on the Journal—The Report is as follows
                            The Committee to whom were referred the Letters and papers communicated to Congress by the Executive
                                Council of Pensylvania through their Delegates report.
                            That they had a conference yesterday as directed with the Supreme Executive Council, in which in the
                                first instance the propriety of calling out a detachment of Militia to intercept the Mutineers on their March from
                                Lancaster was proposed to the Council, suggesting the danger of their being suffered with impunity to join the Troops
                                in the Barracks who a few days before had manifested a dangerous spirit by an insolent and threatening message sent to
                                Congress in the name of a Board of Serjeants and who it was apprehended would be ready to make common cause with those
                                on their march for mutinous purposes. That the Council having shown a reluctance to call out any part of the militia,
                                expressing an opinion that they would not be willing to Act, till some outrage should have been committed by the
                                Troops, there appeared to the Committee no alternative but to endeavour to dissuade the Mutineers from coming to Town
                                & if they failed in that attempt, to make use of expedients to prevent the Troops in the Barracks from joining
                                in any excesses and to induce the detachment from Lancaster to return to that place. That in this view and at their
                                desire the Assistant Secretary at War met the detachment there on its march to the City & endeavoured to
                                engage them to return to the former place, urging the considerations contained in the annexed instruction to him, but
                                the said detachment persisted in their intention of coming to this City and arrived here this Morning. That upon
                                conferring with the Superintendant of Finance they find there is a probability that the paymaster General to whom the
                                settlement of the Accounts of the Army has been committed and who having all the documents in his possession can alone
                                execute the business with propriety will shortly arrive from the Army & will immediately enter upon a
                                settlement with the Troops in this State, that in the mean time measures will be taken to prepare the business for a
                                final adjustment. That there will immediately be sent to Lancaster a sum of money to be paid to the Troops on Account
                                of the Months pay heretofore directed to be advanced to them the payment of which has hitherto been delayed by
                                particular Circumstances, together with notes for three months pay intended to be advanced to the men when furloughed.
                                That they have desired this information to be transmitted to the Commanding Officer here and at Lancaster with this
                                Declaration that the Corps stationed at Lancaster including the Detachment can only be settled with or paid at that
                                place.

                            The instructions to Major Jackson
                            Sir
                            Information having been received that a Detachment of about Eighty Mutineers are on their way from
                                Lancaster to this place, you will please to proceed to meet them & to endeavour by every prudent method to
                                engage them to return to the post they have left—You will inform them of the Orders that have been given permitting
                                them to remain in service till their Accounts shall have been settled, if they prefer it to being furloughed, and of
                                the allowance of pay which has been made to the Army at large & in which they are to be included. You will
                                represent to them, that their Accounts cannot be settled without their Officers whom they have left behind them at
                                Lancaster. You will be represent to them with coolness but energy the impropriety of such irregular proceedings
                                & the danger they will run by persisting in an improper conduct. You will assure them of the best intentions
                                in Congress to do them justice and of the absurdity of their expecting to procure it more effectually by intemperate
                                proceedings. You will point out to them the tendency which such proceedings may have to raise the resentments of their
                                Country and to indispose it to take effectual measures for their relief. In short, you will urge every consideration
                                in your power to induce them to return, at the same time avoiding whatever may tend to irritate. If they persist in
                                coming to Town you will give the earliest notice to us of their progress & disposition. Should they want
                                provisions you will assure them of a supply, if they will remain where they are, which you are to endeavour to
                                persuade them to do in preference to coming to Town—I am Sir Your most obet servt
                            A. Hamilton in behalf of the Committee
                            Philadelphia June 19th 1783
                            Major Jackson Asst Secretary at War
                            The Committee appointed on the 21st June to confer with the Supreme Executive Council of Pensylvania on
                                the practicability of taking effectual measures to support the public Authority having delivered in a Report—Ordered
                                That it be entered on the Journal—The report is as follows.
                            “The Committee appointed to confer with the Supreme Executive Council of Pensylvania on the practicability
                                of taking effectual measures to support the public Authority in consequence of the disorderly & menacing
                                appearance of a Body of Armed Soldiers surrounding the place where Congress were Assembled on saturday the 21st
                                instant beg leave to Report.
                            That they had a conference the morning following with the Supreme Executive Council agreeably to the
                                intention of Congress & having communicated their Resolution on that subject informed the Council that
                                Congress considered the proceedings on which that Resolution was founded of so serious a nature as to render
                                palliatives improper & to require that vigorous measures should be taken to put a stop to the further progress
                                of the evil & to compel submission on the part of the offenders. That in this view they had thought it
                                expedient to declare to the Executive of the State in which they reside the necessity of taking effectual measures for
                                supporting the public Authority. That though they had declined a specificcation of the measures which they would deem
                                effectual it was their sense that a number of the Militia should be immediately called out sufficient to suppress the
                                Revolt. That Congress unwilling to expose the United States to a repetition of the insult had suspended their ordinary
                                deliberations in this City till proper steps could be taken to provide against the possibility of it.
                            The Council after some conversation informed the Committee that they would wish previous to a
                                determination to ascertain the state and disposition of the Militia and to consult the Officers for that purpose.
                            The day following the Committee waited upon the Council for their final Resolution, having previously
                                presented a Letter addressed to His Excellency the President of which a Copy is annexed requesting the Determination
                                of the Council in writing.
                            The Council declined a written Answer, alledging that it had been unusual on similar occasions that they
                                were unwilling to do any thing which might appear an innovation in the manner of conducting conferences between their
                                Body & Committee’s of Congress; adding however that they were ready to give their Answer in writing, if
                                Congress should request it. They then proceeded to a verbal Answer in substance as follows.
                            That the Council had a high respect for the Representative Sovereignty of the United States &
                                were disposed to do every thing in their power to support its Dignity—That they regretted the insult which had
                                happened, with this additional motive of sensibility, that they had themselves had a principal share in it. That they
                                had consulted a number of well informed Officers of the Militia & found that nothing in the present state of
                                things was to be expected from that Quarter. That the Militia of the City in general were not only ill provided for
                                service but disinclined to Act upon the present occasion. That the Council did not believe any exertions were to be
                                looked for from them except in case of further outrage & actual violence to person or property. That in such
                                case a respectable Body of Citizens would Arm for the security of their property & of the public peace; but it
                                was to be doubted what measure of outrage would produce this effect & in particular it was not to be expected
                                merely from a repetition of the insult which had happened.
                            The Council observed that they thought it their duty to communicate their expectations with candour and
                                passed from the subject of the practicability of vigorous measures to the policy of them. They stated that Genl St
                                Clair with the approbation of several Members of Congress & of Council had by a declaration in writing
                                permitted the Mutineers to chuse a Committee of Commissioned Officers to represent their grievances to Council and had
                                authorised them to expect that a conference would be allowed for that purpose. That it was said the Mutineers began to
                                be convinced of their error & were preparing submissions. That from the steps which had been taken the
                                business seemed to be in a train of negotiation, and that it merited consideration how far it would be prudent to
                                terminate the matter in that way rather than employ coercive means.
                            The Committee remarked with respect to the scruple about giving an Answer in writing that they could not
                                forbear differing in opinion as to its propriety—That nothing was more common than written communications between the
                                Executives of the different States & the Civil and military Officers acting under the Authority of the United
                                States: that for a much stronger Reason there was a propriety in this mode of transacting business between the Council
                                & a Committee of the Body of Congress. That it would be conformable to the most obvious & customary
                                rules of proceeding & that the importance of the present occasion made it desireable to give every transaction
                                the greatest precision.
                            With respect to the practicability of employing the Militia, the Committee observed that this was a point
                                of which the Council was alone competent to judge. That the duty of the Committee was performed in explicitly
                                signifying the expectations of Congress.
                            And with respect to the policy of coertion the Committee remarked that the measures taken by Congress
                                clearly indicated their opinion that the excesses of the Mutineers had passed the bounds within which a spirit of
                                compromise might consist with the Dignity and even the safety of Government. That impunity for what had happened might
                                encourage to more flagrant proceedings, invite others to follow the example & extend the mischief. That the
                                passiveness of conduct observed towards the Detachment which had mutinied at Lancaster & came to the City in
                                defiance of their Officers, had no doubt led to the subsequent violences. That these considerations had determined
                                Congress to adopt decisive measures. That besides the application to the State in which they reside for its immediate
                                support they had not neglected other means of ultimately executing their purpose but had directed the Commander in
                                Chief to march a detachment of Troops towards the City. That whatever moderation it might be prudent to exercise
                                towards the Mutineers, when they were once in the power of Government, it was necessary in the first instance to
                                place them in that situation. That Congress would probably continue to pursue this object unless it should be
                                superceeded by unequivocal demonstrations of submission on the part of the mutineers—That they had hitherto given
                                no satisfactory evidence of this disposition, having lately presented the Officers they had chosen to represent their
                                grievances with a formal Commission in writing, enjoining them if necessary to use compulsory means for redress and
                                menacing them with death in case of their failing to execute their views.
                            Under this State of things the Committee could not forbear suggesting to the Council that it would be
                                expedient for them so to qualify the reception which they should think proper to give to any propositions made by the
                                Mutineers as not to create embarrassment should Congress continue to act on the principle of coertion.
                            The Committee finding that there was no satisfactory ground to expect prompt & adequate exertions
                                on the part of the Executive of this State for supporting the public Authority were bound by the Resolution under
                                which they acted to advise the President to summon Congress to Assemble at Princeton or Trenton on Thursday the 26
                                Instant.
                            Willing however to protract the departure of Congress as long as they could be justified in doing it,
                                still hoping that further information would produce more & decisive measures on the part of the Council and
                                desirous of seeing what complexion the intimated submissions would assume they ventured to defer advising the removal
                                till the afternoon of the day following that on which the Answer of Council was given—But having then received no
                                farther communications from the Council and having learnt from Genl St Clair that the submissions proposed to be
                                offered by the mutineers, through the Officers they had chosen to represent them were not of a nature sufficiently
                                explicit to be accepted or relied on—That they would be accompanied by new demands to which it would be improper to
                                listen—that the Officers themselves composing the Committee had shown a mysterious reluctance to inform Genl St Clair
                                of their proceedings—had refused in the first instance to do it and had afterwards only yielded to a preremptory
                                demand on his part—the Committee could no longer think themselves at liberty to delay their advice for an Adjournment
                                which they this day accordingly gave, persuaded at the same time that it was necessary to impress the mutineers with a
                                conviction that extremities would be used against them before they would be induced to Resolve on a final and
                                unreserved submission.
                            Philadelphia June 24th 1783
                            The Letter to His Excellency the President of the Supreme Executive Council of Pensylvania.
                            Sir
                            We have the honor to enclose for your Excellency and the Council a Copy of the Resolutions communicated
                                in our conferences yesterday. Having then fully entered into all the explanations which were necessary on the subject,
                                we shall not trouble Your Excellency with a Recapitulation. But as the object is of a delicate and important nature we
                                think it our duty to request the determination of the Council in writing. We have the honor to be with perfect respect
                                Your Excellency’s most obedient servants
                            Philadelphia June 23d 1783
                            
                                Extract from the minutes
                                Chas Thomson Secy
                            
                        
                        
                    